qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no attention washington dc person to contact identifying number telephone number refer reply to cc ita b06 plr-164319-01 date date legend a date date date inventory dear this letter is in reply to the ruling_request submitted on behalf of a by a’s authorized representatives pursuant to sec_301_9100-1 of the procedure and administration regulations specifically a has requested permission to revise the form_970 application to use lifo inventory_method filed for the tax_year ended date this ruling_request is made in accordance with sec_301_9100-3 on date a was organized as a partnership and classified as such for federal_income_tax purposes a received an extension until date to file its u s return of income for the tax_year ending date on date an authorized representative of a timely executed a form_970 to elect the last-in_first-out lifo_method for a’s tax_year ended date this form_970 was included with a’s return for the tax_year ended date the form_970 requested that a’s inventory excluding inventorie sec_1 and be allowed to use the earliest-acquisitions method in the determination of cost_of_goods_sold the form_970 also requested that a be permitted to use the double-extension_method to compute the lifo value of its dollar-value pools however a intended that its lifo election apply solely to its inventory moreover a used the most-recent-purchases method in determining its costs of goods sold and the link-chain_method to determine the lifo value of its dollar-value pools for its inventory a has consistently used these methods for its tax_year ended date and for all subsequent years to determine federal taxable_income further for these years a used these methods to account for its inventory for financial reporting purposes sec_472 of the internal_revenue_code provides that a taxpayer may use the lifo_method of inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement shall be made on form_970 pursuant to the instructions printed with respect thereto and to the requirements of this section or in such other manner as may be acceptable to the commissioner sec_703 provides that generally any election affecting the taxable_income derived from a partnership must be made by the partnership sec_6031 generally provides that every partnership is required to file a return for each tax_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an election includes an application_for relief in respect of tax and a request to adopt change or retain an accounting_method or accounting_period sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer's situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the standards to be applied are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences and chose not to make the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax year that would have been affected by the election had it been timely made are closed by the period of limitations on assessment before the taxpayer receives the ruling granting relief under sec_301_9100-1 the information and representations furnished by a establish that it has acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for a to file a modified form_970 for the tax_year ended date this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 when it is filed no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable specifically no opinion is expressed in regard to a’s use of the lifo_method pursuant to a power_of_attorney on file in this office a copy of this ruling is being sent to each of a's authorized representatives this ruling is directed only to a sec_6110 provides that it may not be used or cited as precedent sincerely james atkinson deputy associate chief_counsel income_tax accounting
